Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Weidner on April 1, 2021.

The following amendments are made to the set of claims filed January 7, 2021.  The claims have been amended as follows: 

1.  A shoe comprising:
a sole;
an upper secured to the sole;
the sole extending longitudinally from a sole heel end to a sole toe end and extending transversely from a sole lateral edge to a sole medial edge;
the sole including a heel region, a midfoot region, and a forefoot region, the heel region extending longitudinally from the sole heel end to 
the sole having a single lower sole member of a first material and an upper sole member of a second material different from the first material;
the lower sole member extending from the sole heel end to the sole toe end and having a lower side and an upper side;
a hole in the lower sole member extending from the lower side of the lower sole member to the upper side of the lower sole member, at least a portion of the hole being in the heel region, the hole having a forward end and a rearward end, the forward end of the hole being adjacent the lower side of the lower sole member, the rearward end of the hole being adjacent the lower side of the lower sole member, the forward end of the hole tapering at an acute angle to a point and pointing toward the toe end of the shoe, the rearward end of the hole tapering at an acute angle to a point and pointing toward the heel end of the shoe;
the lower side of the lower sole member defining a first groove segment extending from the forefoot region to the hole and a second groove segment extending from the hole to the sole heel end; and
when the shoe is in an unloaded state.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest piece of prior art is USPN 9,999,276 Adeagbo et al. (Adeagbo).  The current claims are distinguished from Adeagbo at least because Adeagbo does not teach, suggest, or disclose a shoe comprising a sole having a single lower sole member, with a hole in the lower sole member having a forward end and a rearward end, the forward end of the hole being adjacent the lower side of the lower sole member, the rearward end of the hole being adjacent the lower side of the lower sole member, the forward end of the hole tapering at an acute angle to a point and pointing toward the toe end of the shoe, the rearward end of the hole tapering at an acute angle to a point and pointing toward the heel end of the shoe as required by the currently amended claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732